

117 HRES 479 RH: Providing for consideration of the bill (S. 475) to amend title 5, United States Code, to designate Juneteenth National Independence Day as a legal public holiday.
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 20117th CONGRESS1st SessionH. RES. 479[Report No. 117–62]IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Scanlon, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (S. 475) to amend title 5, United States Code, to designate Juneteenth National Independence Day as a legal public holiday.That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 475) to amend title 5, United States Code, to designate Juneteenth National Independence Day as a legal public holiday. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform or their respective designees; and (2) one motion to commit.June 16, 2021Referred to the House Calendar and ordered to be printed